department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b3 wta-n-114832-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for technical support group compliance policy sb_se area from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject chief_counsel_advice this responds to your request for chief_counsel_advice dated date in connection with questions received by the technical support group in st louis missouri regarding the application of sec_6404 issue sec_1 does the phrase specifically stating the taxpayer’s liability and the basis for liability in sec_6404 mean that to satisfy the notice requirements of that provision the service must provide the amount of the adjustment or the amount of tax related to the adjustment does the exception to the suspension of interest under sec_6404 for the sec_6651 failure_to_file_penalty have any practical ramifications does the exception for the sec_6651 failure to pay penalty state that regardless of whether or not interest is suspended under sec_6404 it will not be suspended for that portion of the deficiency that relates to an assessed failure to pay penalty on the additional deficiency what is meant by sec_6404 is it really necessary to provide a written explanation to taxpayers in agreed cases to satisfy the notice requirement wta-n-114832-01 where new information acquired by the examiner results in an increase to an adjustment would it be necessary to provide another notice in order to satisfy the provision if so would this result in multiple notices on the same issue and different suspension periods for the respective deficiencies in examination of flow through entities given that the notice provided met the legal requirements is the notice considered to have been provided when given at the entity level or the individual level conclusion sec_1 the taxpayer’s liability as used in sec_6404 is the amount owed by the taxpayer including tax additions to the tax and interest on the tax the tax_liability generally refers to an income_tax deficiency but may also refer to additional tax assessments that are not based upon a deficiency determination in addition because the notice of adjustment must also contain the basis for the liability it must also contain the adjustments to income upon which the tax adjustment is based sec_6404 has no effect on the sec_6651 failure_to_file_penalty since that penalty would never be imposed if a return was timely filed a precondition for sec_6404 to apply a failure to pay penalty under sec_6651 may be indirectly affected by sec_6404 in that interest on the unpaid tax_liability reported on a timely filed return may be suspended but the failure to pay penalty and the interest thereon will never be suspended sec_6404 excepts from suspension any interest penalty addition_to_tax or additional_amount with respect to any_tax liability shown on the return filed by the taxpayer the congressional intent with respect to the suspension was to ensure that interest did not accrue exponentially before the taxpayer had notice that additional_amounts were owed a taxpayer is presumed to have notice of items reported on the return filed by the taxpayer therefore no suspension is necessary a writing is necessary even in agreed cases the written notice prevents prospective problems in situations where the taxpayer may misunderstand the agreement or subsequently assert that he or she did not agree with the terms used by the service we understand that standard language has been created which would enable a writing compliant with sec_6404 to be easily generated a second notice should be issued whenever new information results in recomputation of an adjustment the congressional intent with respect to sec_6404 was to ensure the taxpayers are informed of their liability within enough time to limit the amount of interest accruing on it if the service subsequently wta-n-114832-01 changes the amount of liability the taxpayer has not yet been properly informed and a second notice should be issued this is especially true where the adjustment increases the taxpayer’s deficiency partnership_audits provide an exception to the general rules the tefra provisions in sec_6221 through direct the service to provide notice of partnership proceedings to taxpayers who are direct or indirect partners in the partnership via the tax_matters_partner once the required notice to the partnership is issued because individual tax adjustments of the partners are not determined in the partnership proceedings the service should provide the required notice by setting forth the proposed adjustments to partnership items and the basis for those adjustments facts you have provided the following facts the technical support group has received questions regarding whether the notice required must contain the amount of the adjustment to income or the amount of tax related to the adjustment you have raised concerns that if the provision requires that the taxpayer be provided with a deficiency amount instead of an adjustment amount it would necessitate generating interim examination reports you felt such a report would be confusing to the taxpayer and may not in practice be calculated during the course of examination the technical support group has also received questions concerning the application of sec_6404 to sec_6651 and you commented that since sec_6404 applies only to timely filed returns sec_6651 should never enter into the analysis you also felt that with respect to sec_6651 where sec_6404 is triggered with respect to an audit deficiency the provisions appeared not to apply to that portion of the deficiency related to any failure to pay penalty you stated that if sec_6404 is intended to mean that sec_6404 will not apply to any items reflected on an original timely filed return then there would be no need for a notice requirement as it results from having filed the return the main concern heard and conveyed by the technical support group regarding the notice requirement of sec_6404 is whether written notice is required in agreed cases typically in agreed field cases formal written explanations of adjustments are usually not provided and taxpayers are issued only an examination_report examination reports with some standard language that would meet the requirements of sec_6404 are generally issued in unagreed wta-n-114832-01 cases as well as agreed office cases you stated that it would seem logical to assume that the taxpayers were nonetheless aware of the explanation of adjustments in these scenarios because they had agreed to them in these instances it would be necessary to change practice and mandate the addition of some standard language to the examination_report which might satisfy any requirement of a writing with regard to the explanations of adjustments during the course of an audit an examiner may propose an adjustment which might later be altered as a result of information subsequently discovered you felt that in order to comply with the notice requirements of sec_6404 a second notice would need to be issued as the new information would lead to adjustment of the amount of the deficiency you stated that sec_6404 appears to apply only to individual taxpayers you also mentioned that where adjustments are proposed at the entity level in the case examination of a flow-through_entity individual partners or shareholders are generally not given notice however it has been suggested that notice has been provided for the individual where the requisite information has been conveyed to a duly appointed entity representative law and analysis i sec_6404 requires notification of the amount of the taxpayer’s liability ie the amount of the adjustment sec_6404 requires the service to provide taxpayers with a notice specifically stating the taxpayer’s liability and the basis for the liability during the or month period following the later of the filing of the return and the due_date of the return without regard to extensions liability is not defined by sec_6404 or the regulations thereunder generally however liability refers to the correct amount of tax to be imposed under the internal_revenue_code liability includes deficiency amounts as well as those items which are immediately assessable or self-assessed if we were to define liability as deficiency the only document which would meet the requirements of sec_6404 would be a notice_of_deficiency instead because liability is much more broadly defined than deficiency the service can comply with the requirements of sec_6404 by issuing math error notices examination reports and other documents listing liability and the basis thereof in issuing these documents the service must include a statement of the tax_liability not merely an adjustment to the income from which that liability is computed ii application of sec_6404 to sec_6651 and a wta-n-114832-01 sec_3305 of the internal_revenue_service restructuring and reform act of amended sec_6404 to suspend the running of interest when the service does not give the taxpayer proper notice of certain liabilities within a statutorily defined period as amended sec_6404 requires that when a taxpayer files a federal_income_tax return on or before the due_date including extensions and the service fails to provide a notice to the taxpayer stating the taxpayer’s liability and the basis for that liability within a statutorily defined period the service must suspend the interest penalty addition_to_tax or additional_amount with respect to any failure relating to the return which is computed by reference to the period of time the failure continues to exist and which is properly allocable to the suspension_period sec_6404 sec_6404 excepts from the coverage of sec_6404 a b c any penalty under sec_6651 any interest penalty addition_to_tax or additional_amount in a fraud case any interest penalty addition_to_tax or additional_amount with respect to any_tax liability shown on the return or d any criminal_penalty a prerequisite to sec_6404 treatment is the filing of a timely federal_income_tax return as such a failure_to_file_penalty under sec_6651 would never be applied in any case eligible for sec_6404 treatment therefore there will be no penalty under sec_6651 or interest on such a penalty to be suspended under sec_6404 the failure to pay penalty under sec_6651 is also excepted from suspension by sec_6404 thus although interest on a reported but unpaid tax_liability can be suspended under sec_6404 the failure to pay penalty imposed on that tax_liability under sec_6651 and interest accumulating on that penalty will continue to accumulate unchecked iii sec_6404 defined sec_6404 excepts from suspension any interest penalty addition_to_tax or additional_amount with respect to any_tax liability shown on the return this provision provides that there will be no suspension of interest on liabilities reported by the taxpayer on his or her return and assessable under sec_6201 so called self-assessments sec_6404 was enacted to prevent excessive amounts of interest from accumulating before a taxpayer knew that he or she owed any deficiency amounts where the amounts owed were reported by the taxpayer wta-n-114832-01 on his or her return the taxpayer should be aware of the amounts owed and that interest may be accruing as long as he or she delays paying the reported tax_liability as such congress saw no value in suspending interest from accumulating on items tied to the self-assessed tax_liabilities iv sec_6404 requires written explanations it has consistently been the position of the national_office that the notice required by sec_6404 be a writing see office_of_chief_counsel notice n date as stated above from its inception the intent of congress in setting up the provision was to prevent interest from accruing excessively before the taxpayer was aware that any problem existed the best way to communicate that a problem exists and to be able to subsequently defend that a proper notice was issued is through a written document when cases are agreed following an audit or other examination the concerns of congress might be satisfied if the resulting adjustments to the tax_liability are not separately reduced to writing since the nature of an agreed_case is that the taxpayer is aware of and has agreed to the adjustments that are to be made other provisions of the code such as sec_6213 require a written_agreement before the assessment can be made as yet no court has determined whether oral communication of liabilities and the basis thereof is sufficient for purposes of sec_6404 considering the importance of written notices for other statutory purposes and the need to clearly notify taxpayers of potential adjustments we strongly advise that the notice required by sec_6404 be written particularly inasmuch as the inclusion of standard language in the written examination_report already used in office cases may address any potential problems as a general_rule it is always less hazardous to have all communications with taxpayers reduced to writing in case there are subsequent disagreements v additional notices are not required where new information results in the correction of previously explained adjustments per sec_6404 the suspension applies separately with respect to each item or adjustment certainly when a different issue giving rise to an additional liability arises after one notice has been issued a second notice would need to be sent with regard to the new issue and additional liability to comply with sec_6404 and a new suspension date would apply to that item and liability also if the discovery of new information with regard to an issue addressed in a notice results in a chance to the amount of a taxpayer’s liability once the notice has been provided a second notice alerting the taxpayer to the increased liability would be equally important wta-n-114832-01 it is important that the taxpayer be continually apprized of changes to his or her liability and the basis thereof in successive notices once the or month period established by sec_6404 has expired to protect the service from the loss of accruing interest the taxpayer should be promptly notified of any change in his or her potential liability since sec_6404 requires notification of the liability with respect to each adjustment and congressional intent was to make sure the taxpayer was notified of his or her liability in a timely fashion a second notice would be the best course of action particularly where the new information resulted in a greater deficiency vi sec_6404 notification requirements are met in the examination of a flow-through_entity where the required notice is provided to the tax_matters_partner sec_6404 applies only to individual taxpayers more specifically it applies to an individual who files a return of tax imposed by subtitle a ie a return of individual federal_income_tax although partnerships and other flow-through entities are not explicitly mentioned in either i r c sec_6404 or in its legislative_history many adjustments to the income_tax liabilities reported on individual income_tax returns result from adjustments to the income and other partnership items of such entities during partnership level audits under the tefra provisions of sec_6221 through for purposes of avoiding the suspension of interest under sec_6404 if the liability adjustment relates to an adjustment to a partnership_item we believe that the notice requirements of sec_6404 are met if notice is provided to the taxpayer as a partner under the tefra provisions because the examination is conducted at the partnership or entity level and the service is not obligated to compute the resulting tax_liability for individuals who may be direct or indirect partners until the determination of the partnership items becomes final there is no reason to notify partners who may be individuals of their potential liability attributable to partnership items during the partnership proceedings the tefra provisions notably sec_6223 specifically address the notice requirements during partnership_audits it is our position that compliance with these provisions is sufficient for purposes of sec_6404 please call if you have any further questions curtis g wilson assistant chief_counsel administrative provisions and judicial practice arlene blume cc pa apjp b3 by
